Citation Nr: 1226317	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2007 by the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).  

The  issues of entitlement to service connection for a cervical spine disability and bilateral carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's current back disability is a result of any incident of service.

2.  The Veteran's diabetes requires use of an oral hypoglycemic agent and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disability not already compensated by VA.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).

2.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The RO provided the appellant complete pre-adjudication notice regarding his claim for service connection by a letter dated in May 2007.

As to the appeal for higher initial ratings for diabetes mellitus, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claim for service connection for diabetes mellitus was awarded with an effective date of March 26, 2007, the date of his claim, and an initial ratings was assigned. He was provided notice how to appeal that decision, and he did so. He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating. He was assigned the date of the claim as an effective date, the earliest permitted by law. 38 U.S.C.A. § 5110(a). 

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his appeals for higher ratings, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, provided him with a VA examination to assess the severity of his diabetes mellitus, and provided the Veteran with the opportunity to provide testimony before the Board although he declined to do so.  The Board notes that a VA examination has not been scheduled with respect to the claim for service connection for a low back disability.  However, further development is not required because there is no record of any back injury or complaint during service and there is no credible evidence of any nexus between the current back pathology and the Veteran's period of service.  As the evidence of record does not indicate that a current back disability  may be associated with service, a medical examination or medical opinion is not required under the duty to assist. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 




Service Connection

The Veteran is seeking service connection for a disability of the lumbar spine.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

No back complaints or findings were noted during service.  The service separation examination in February 1972 noted normal spine examination.

In September 1976 the Veteran filed a claim for VA pension.  In a written statement he indicated that he had injured his low back in a fall at the foundry where he was employed in February 1975.

An October 1975 private physician's statement noted that the Veteran had injured his back in a fall at work in February 1975 and appeared to be suffering from a herniated disc.  A lumbar myelogram in November 1975 showed probable herniated nucleus pulposus at L4-5 on the left.  Private treatment records dated during 1976 showed treatments for ruptured disc and disc degeneration subsequent to a February 1975 injury.  There was X-ray evidence of narrowing between L5-S1, with opaque material in the spinal canal.

A September 2004 treatment record of a private neurologist noted that the Veteran had suffered a severe back injury in 1997 when he slipped on wet concrete while delivering packages.  He had undergone a titanium cage fusion at the L4-5 level of the spine.

Regarding direct and presumptive service connection, it is reasonably established that the Veteran has a current diagnosis of a low back disability.  There is no evidence, however, that the Veteran had a back injury in service (nor does the Veteran specifically allege such) or that any current low back arthritis became manifest in the first post-service year.  See 38 C.F.R. § 3.307, 3.309. Also, there is no competent medical evidence of record indicating that the Veteran's low back pathology is otherwise directly related to service.  In fact, the preponderance of the evidence indicates that his low back disability stems from postservice injuries in 1975 and 1997.  In the absence of any such evidence, there is no basis for awarding service connection for a low back disability, including arthritis, on a direct or presumptive basis.  38 C.F.R. § 3.307, 3.309. 


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Service connection for diabetes mellitus, type II, was granted in the August 2007 rating decision on appeal.  An initial 20 percent rating was assigned from March 2007.  The Veteran disagreed with the initial rating.  

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned with insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2011).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1) (2011).  In this regard, it should be noted that the Veteran has been assigned a separate evaluation for depression as secondary to the service-connected diabetes.  As the rating of depression is not in appellate status, consideration of any signs or symptoms associated with that disability will not be considered in this appeal.  

A private physician's statement dated in February 2007 indicated that the Veteran's diabetes mellitus required an oral hypoglycemic agent and a restricted diet.  The only complication noted was depression.  A May 2007 statement from the same physician noted that the Veteran's diabetes mellitus and depression had been under control with medication since January 2007.

A VA examination was conducted in May 2007.  The Veteran reported that he was following a low sugar and low cholesterol diet, was taking metformin daily, had not been hospitalized for diabetes mellitus, and had no complications of diabetes mellitus.  He denied a history of hypertension, cerebrovascular accidents, coronary artery disease, peripheral vascular disease, erectile dysfunction, peripheral neuropathy, and genitourinary or gastrointestinal disorders.  He wore glasses for a refractory error that was unrelated to his diabetes mellitus.  There were no episodes of hypoglycemic reactions or ketoacidosis, and no restriction of activities.  The examiner diagnosed type II diabetes mellitus and stated that no complications were present.

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  While the Veteran's condition requires an oral hypoglycemic agent and a restricted diet, the evidence fails to establish that his activities are medically regulated because of diabetes.  Further, the medical reports of record do not reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  A review of the medical reports of record, including the physician's statements and the VA examination report, do not show that the Veteran's activities have been regulated, nor does the Veteran so contend.  

In light of the discussion above, the Board finds that the initial 20 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's diabetes are consistent with the schedular criteria, and there is no objective evidence that the manifestations of his disability are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Service connection for a low back disability is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


